  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 1 of 8 Page ID #:1940


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-2503 FMO(JCx)                                           Date    November 5, 2018
 Title             Runway TV, LLC v. Eurl Eleonora De Gray, et al.




 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                             None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             none                                                 none
 Proceedings:                  (IN CHAMBERS)

                               ORDER (1) SUBMITTING AND VACATING HEARING ON
                               PLAINTIFF’S MOTIONS; (2) GRANTING IN PART AND DENYING
                               IN PART MOTION TO COMPEL WITHOUT OBJECTIONS
                               RESPONSES TO REQUEST FOR IDENTIFICATION AND
                               PRODUCTION OF DOCUMENTS (DOCKET NO. 63); (3) GRANTING
                               IN PART AND DENYING IN PART MOTION TO DEEM REQUESTS
                               FOR ADMISSION SET 1 ADMITTED OR, IN THE ALTERNATIVE,
                               COMPEL RESPONSES WITHOUT OBJECTION (DOCKET NO. 64);
                               (4) ORDERING DEFENDANT TO PRODUCE DISCOVERY
                               RESPONSES BY NOT LATER THAN NOVEMBER 26, 2018; AND
                               (5) CAUTIONING AND ADMONISHING DEFENDANT

I.       BACKGROUND AND SUMMARY

        On March 28, 2018, plaintiff Runway TV, LLC filed a Complaint against French Company Eurl
Eleonora De Gray and French citizen, Eleonora DeGrey, also known as Eleonora Christensen
(“defendants”). (Docket No. 1). On April 12, 2018, Eleonora De Gray – presumably the same
individual identified as a defendant in the Complaint, albeit with a slightly different spelling of her last
name – filed a Motion to Dismiss for Lack of Jurisdiction. (Docket No. 10). On July 16, 2018, the
District Judge granted De Gray’s motion to dismiss and dismissed the Complaint with leave to amend.
(Docket No. 34).

        Meanwhile, on April 16, 2018, the District Judge issued an Order Setting Scheduling Conference
(“April Order”) which, among other things: (1) notified the parties that “[t]he court allows discovery to
commence as soon as the first answer or motion to dismiss is filed[,]” and that “discovery shall not be
stayed while any motion is pending, including any motion to dismiss and/or motion for protective
order”; and (2) directed the parties to “conduct any necessary discovery as soon as possible[.]”
(Docket No. 11, April Order at 5, ¶ 5) (emphasis in original).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 8
  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 2 of 8 Page ID #:1941


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2503 FMO(JCx)                                         Date    November 5, 2018
 Title          Runway TV, LLC v. Eurl Eleonora De Gray, et al.

        On July 30, 2018, plaintiff filed the currently operative First Amended Complaint against
defendants. (Docket No. 35). The First Amended Complaint asserts claims of Federal Trademark
Infringement, Federal Trademark Dilution, Federal Statutory Unfair Competition, Fraud and Deceit,
Breach of Contract, Cyberpiracy and Defamation Per Quod-Libel. On August 1, 2018, defendants filed
an Answer to the First Amended Complaint. (Docket No. 40). Notwithstanding the foregoing, on
August 9, 2018, De Gray filed a Motion to Strike the First Amended Complaint, and subsequently filed
addenda thereto. (Docket Nos. 42, 44, 45).

       On September 4, 2018, De Gray filed a request to withdraw the Answer. (Docket No. 46). On
September 10, 2018, the District Judge denied the Motion to Strike the First Amended Complaint
without prejudice as it was based on an inapplicable California procedural rule, advised De Gray that she
should file such a motion pursuant to the applicable Federal Rule of Civil Procedure, and denied the
request to withdraw the Answer as moot. (Docket No. 47).

        On September 11, 2018, defendants filed a Motion to Dismiss for Insufficient Service of Process
(“Pending Motion to Dismiss”) which is opposed by plaintiff and which has been submitted for decision
and remains pending before the District Judge. (Docket Nos. 48-52, 56-57, 62). On October 29, 2018,
plaintiff filed a Motion for Extension of Time to Serve Defendant[s] under Federal Rule[] of Civil
Procedure 4(m) which is opposed by defendants and which is currently set for hearing before the District
Judge on November 29, 2018. (Docket Nos. 69-72).

        Meanwhile, on August 28, 2018, plaintiff electronically sent to defendant De Gray (1) Plaintiff’s
Requests for Admission (Set 1) (“RFAs in Issue”); and (2) Plaintiff’s Requests for the Identification and
Production of Documents and Things (Set 1) (“RFPs in Issue”) (collectively “Discovery Requests in
Issue”). On September 17, 2018, De Gray filed a Motion for Protective Order Regarding Requests for
Admission and Identification and Production of Documents and Things which sought a protective order
relieving De Gray of her obligation to respond to the Discovery Requests in Issue. On October 11, 2018,
this Court denied the foregoing motion for failure to comply with the Local Rules and noted that to the
extent De Gray argued that she should not be required to respond to the Discovery Requests in Issue
either because the operative First Amended Complaint assertedly lacks merit or because her Pending
Motion to Dismiss assertedly has merit, such matters are not appropriate for resolution by this court, and,
especially given the substance of the April Order, do not afford a basis to decline to produce or to delay
production of the discovery called for by the Discovery Requests in Issue.

        Currently pending and set for hearing before this Court on November 13, 2018 at 9:30 a.m. are
plaintiff’s (1) Motion to Compel without Objections Response to Request for Identification and
Production of Documents (“RFP Motion”); and (2) Motion to Deem Requests for Admission Set 1
Admitted or, in the Alternative, Compel Responses without Objection (“RFA Motion”) (collectively



CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                   Page 2 of 8
  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 3 of 8 Page ID #:1942


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2503 FMO(JCx)                                           Date   November 5, 2018
 Title          Runway TV, LLC v. Eurl Eleonora De Gray, et al.

“Motions”), which defendant De Gray opposes. (Docket Nos. 63-68).1 The Motions also request that
defendant De Gray be ordered to pay sanctions and that she be admonished regarding her treatment of
defense counsel.

        Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
Court finds the Motions appropriate for decision without oral argument and submits the matters.
Accordingly, the November 13, 2018 hearing on the Motions is vacated and taken off calendar.

         For the reasons explained below the Court (1) grants in part and denies in part the RFP Motion;
(2) grants in part and denies in part the RFA Motion; (3) directs defendant De Gray to respond to the
Discovery Requests in Issue – in a manner consistent with the requirements of the law set forth below –
by not later than November 26, 2018; (4) denies plaintiff’s sanctions requests but cautions defendant De
Gray that the failure to respond to the Discovery Requests in Issue in conformity with the law and/or the
failure to comply with this Order may result in the imposition of sanctions against her; and
(5) admonishes defendant De Gray relative to her interactions with defense counsel.

II.      PERTINENT LAW

       Pursuant to Rule 26(b)(1) of the Federal Rules of Civil Procedure, “[p]arties may obtain
discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and
proportional to the needs of the case, considering the importance of the issues at stake in the action, the
amount in controversy, the parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Information within the foregoing
scope of discovery need not be admissible in evidence to be discoverable. Fed. R. Civ. P. 26(b)(1).

        Pursuant to Rule 34, any party may serve on any other party a request for the production or
inspection of documents within the scope of Rule 26(b). Fed. R. Civ. P. 34(a). Unless excused by a
protective order, in response to a request for the production of documents a party must, within 30 days of
service thereof and as to each item or category, either: (1) state that the inspection will be permitted/
production will be made; or (2) state with specificity the grounds for objecting to the request, including
the reasons, and state whether any responsive materials are being withheld on the basis of that objection.
Fed. R. Civ. P. 34(b)(2)(A)-(C). Pursuant to Local Rule 34-2, the party responding or objecting to the
requests for production shall quote each request for production in full immediately preceding the
statement of any response or objection thereto. Local Rule 34-2. If the responding party states that it
will produce documents, such production must be completed no later than the time specified in the


         1
       The Motions are accompanied by declarations of counsel which essentially reflect that defendant
De Gray has not meaningfully engaged in a substantive meet and confer process relative to the Motions.
Accordingly, the Motions are not in the form of Joint Stipulations. See Local Rules 37-1, et seq.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 3 of 8
  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 4 of 8 Page ID #:1943


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2503 FMO(JCx)                                          Date    November 5, 2018
 Title          Runway TV, LLC v. Eurl Eleonora De Gray, et al.

request or another reasonable time specified in the response. Fed. R. Civ. P. 34(b)(2)(B). A party’s
failure to respond to a Rule 34 request is not excused on the ground that the discovery sought is
objectionable, unless the party failing to act has a pending motion for a protective order. Fed. R. Civ. P.
37(d)(2).

         Pursuant to Rule 36, a party may serve on any other party Requests for Admissions (“RFAs”) to
obtain any evidence within the permissible scope of discovery. Fed. R. Civ. P. 26(b)(1), 36(a). RFAs
are required to be simple and direct, and should be limited to singular relevant facts. See Securities and
Exchange Commission v. Micro-Moisture Controls, Inc., 21 F.R.D. 164, 166 (S.D.N.Y. 1957); see also
Dubin v. E.F. Hutton Group, Inc., 125 F.R.D. 372, 376 (S.D.N,Y. 1989) (objections to RFAs as vague,
ambiguous, overbroad and burdensome sustained where requests for admissions not simple concise
statements of fact, but instead contained vague and ambiguous wording that did not allow defendants
fairly to admit or deny). A request for admission may seek an admission of the genuineness of
documents if copies of the documents are attached to the request or have been previously furnished or
made available for inspection and copying. Fed. R. Civ. P. 36(a)(2). A party may properly seek to have
another part admit or deny a responding party’s understanding of the meaning of a document. See Booth
Oil Site Admin. Group v. Safety-Kleen Corp., 194 F.R.D. 76, 80 (W.D.N.Y 2000). A request for
admission may also request “the application of law to fact.” Fed. R. Civ. P. 36(a)(1)(A); see Marchand
v.Mercy Medical Center, 22 F.3d 933, 937 n.4 (9th Cir. 1994) (“Rule 36(a) permits requests for
admission addressing questions of mixed law and fact.”) (citation omitted). A request for admission
may not, however, seek a response on a disputed conclusion of pure law. See Playboy Enterprises, Inc.
v. Welles, 60 F. Supp. 2d 1050, 1057 (S.D. Cal. 1999).

         A matter is admitted unless, within 30 days after being served, the party to whom an RFA is
directed serves on the requesting party a written answer or objection addressed to the matter and signed
by the party or its attorney. Fed. R. Civ. P. 36(a)(3).2 Pursuant to Local Rule 36-2, the party answering
or objecting to requests for admission shall quote each request in full immediately preceding the
statement of any answer or objection thereto. Local Rule 36-2. An answer to a request for admission
must consist of an admission, a denial, or a statement detailing why the answering party is unable to
admit or deny the matter. Fed. R. Civ. P. 36(a)(3), 36(a)(4). If any portion of a request for an admission
is true, the party to whom it is directed must admit that portion and qualify or deny the rest. Fed. R. Civ.
P. 36(a)(4); see Holmgren v. State Farm Mutual Insurance Co., 976 F.2d 573, 579-80 (9th Cir. 1992). A
denial must be specific and must fairly respond to the substance of the matter. Fed. R. Civ. P. 36(a)(4).
Where the meaning of a particular term in a request is somewhat inexact, the responding party should
supply its own definition and admit or deny, or qualify its admission or denial to make it accurate and


         2
         Courts, on motion, may generally permit withdrawal or amendment of matters admitted under
Rule 36 if it would promote presentation of the merits of the action and if the court is not persuaded that
it would prejudice the propounding party in maintaining or defending the action on the merits. Fed. R.
Civ. P. 36(b).
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 4 of 8
  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 5 of 8 Page ID #:1944


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2503 FMO(JCx)                                          Date   November 5, 2018
 Title          Runway TV, LLC v. Eurl Eleonora De Gray, et al.

responsive. See S.A. Healy Co./Lodigiani USA, Ltd. v. United States, 37 Fed. Cl. 204, 205-07 (Fed. Cl.
1997). A qualified denial is proper if the responding party sets forth in detail the reasons why he or she
cannot truthfully deny the matter. Fed. R. Civ. P. 36(a)(4). A party who responds by claiming an
inability to admit or deny must also state that he or she has made “reasonable inquiry and that the
information it knows or can readily obtain is insufficient to enable it to admit or deny.” Fed. R. Civ. P.
36(a)(4); Asea, Inc. v. Southern Pacific Transportation Co., 669 F.2d 1242, 1245-47 (9th Cir. 1981); A.
Farber & Partners, Inc. v. Garber, 237 F.R.D. 250, 253-55 (C.D. Cal. 2006). What constitutes
“reasonable inquiry” and what material is “readily obtainable” are relative matters that depend upon the
facts of each case. T. Rowe Price Small-Cap Fund, Inc. v. Oppenheimer & Co., Inc., 174 F.R.D. 38, 43
(S.D.N.Y. 1997). Generally, “reasonable inquiry” for purposes of responding to requests for admission,
is limited to review and inquiry of those persons and documents that are within the responding party’s
control. Id. at 43. A party cannot be forced to admit or deny facts testified to by a third party as to
which the responding party has no personal knowledge. Id. at 46. The validity, or bona fides of a
qualified answer to a request for admission must await trial to see if the requesting party is forced to
prove what was not admitted and can show that there was no good reason for the opponent’s failure to
admit. National Semiconductor Corp. v. Ramtron International Corp., 265 F. Supp. 2d 71, 74-75 (D.
D.C. 2003).

        If a party fails timely to object to discovery requests, such a failure constitutes a waiver of any
objections which a party might have to the requests. See Richmark Corp. v. Timber Falling Consultants,
959 F.2d 1468, 1473 (9th Cir. 1991) (“It is well established that a failure to object to discovery requests
within the time required constitutes a waiver of any objection.”) (citation omitted), cert. dismissed, 506
U.S. 948 (1992); Apple Inc. v. Samsung Electronic Co., Ltd., 2012 WL 952254, *2 (N.D. Cal. Mar. 20,
2012) (“Objections not interposed in a timely initial response may not be held in reserve and interposed
after the period allowed for response . . . ”) (citation omitted); Ramirez v. County of Los Angeles, 231
F.R.D. 407, 409-10 (C.D. Cal. 2005) (court declined to consider objections that were not asserted in
responding party’s original discovery responses based upon party’s failure timely to make such
objections).3

///
///
///


         3
         Courts have broad discretion to determine whether a party’s failure to raise timely objections to
discovery should be excused for “good cause.” See Blumenthal v. Drudge, 186 F.R.D. 236, 240
(D.D.C.1999). In exercising such discretion, courts consider several relevant factors, including: (1) the
length of the delay in responding; (2) the reason for the delay; (3) dilatory conduct or bad faith by the
responding party; (4) prejudice to the party seeking the disclosure; (5) the nature of the request (i.e.,
whether the discovery requested was overly burdensome or otherwise improper); and
(6) the harshness of imposing the waiver. Hall v. Sullivan, 231 F.R.D. 468, 474 (D. Md. 2005).
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 5 of 8
  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 6 of 8 Page ID #:1945


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2503 FMO(JCx)                                        Date   November 5, 2018
 Title          Runway TV, LLC v. Eurl Eleonora De Gray, et al.

III.     DISCUSSION

        The RFP Motion requests that the Court compel defendant De Gray to respond to the RFPs in
Issue (RFP Nos. 1-14) without objection based upon such defendant’s failure to respond thereto to date,
and that the Court sanction and admonish such defendant.

        The RFA Motion primarily seeks to have the Court deem its Requests for Admission to
Defendant De Gray (Set 1) (RFA Nos. 1-29) admitted based upon such defendant’s failure to respond
thereto. The RFA Motion alternatively requests that the Court compel defendant De Gray to respond to
RFA Nos. 1-29 without objections. Like the RFP Motion, it also requests that the Court sanction and
admonish defendant De Gray.

        Defendant opposes the RFA Motion, essentially contending that plaintiff has not complied with
the meet and confer requirements of the Local Rules, that the RFAs and RFPs in Issue are improper, and
that she intends to object/has objections thereto.4

        Based upon the Court’s consideration of the parties’ submissions, the Court grants in part and
denies in part the RFP Motion. More specifically the Court (1) denies without prejudice the RFP Motion
to the extent it seeks to have the Court compel defendant to respond to the RFPs in Issue without
objections; and (2) grants the RFP Motion to the extent it seeks to compel defendant to respond to the
RFPs in Issue and directs defendant De Gray to respond to each of RFP Nos. 1-14 in a manner
consistent with the requirements of Rule 34 and Local Rule 34-2 as detailed above.

        Based upon the Court’s consideration of the parties’ submissions, the Court grants in part and
denies in part the RFA Motion. More specifically the Court (1) denies without prejudice the RFA
Motion (a) to the extent it seeks to have the Court deem RFA Nos. 1-29 admitted (or more correctly
stated, elects to deem withdrawn the effective admission of such RFAs by defendant upon her failure
timely to respond thereto); and (b) to the extent it seeks to have the Court compel defendant to respond
without objections; and (2) grants the RFA Motion to the extent it seeks to compel defendant to respond
to the RFAs in Issue and directs defendant De Gray to respond to each of RFA Nos. 1-29 in a manner
consistent with the requirements of Rule 36 and Local Rule 36-2 as detailed above.


         4
         To the extent defendant De Gray takes the position that her discussion of the RFAs and RFPs in
Issue at pages 16-19 of her opposition to the RFP Motion and pages 16-18 of her opposition to the RFA
Motion satisfy the requirements of Federal Rules of Civil Procedure 34 and 36 and Local Rules 34-2 and
36-2 she is incorrect. In accordance with the foregoing rules, she must generate and send to plaintiff’s
counsel separate/standalone documents responding to the RFAs and RFPs which quote each RFA and
RFP in full immediately preceding the statement of any answer or objection thereto (which should not
incorporate or require reference to any other pleading), which bear her signature, and which otherwise
comply with the requirements detailed above.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 6 of 8
  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 7 of 8 Page ID #:1946


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-2503 FMO(JCx)                                           Date    November 5, 2018
 Title          Runway TV, LLC v. Eurl Eleonora De Gray, et al.

        The Court rejects defendant De Gray’s contention that plaintiff has not complied with its meet
and confer obligations which are largely inconsistent with her contentions that plaintiff’s counsel has
harassed her. It appears to the Court that counsel’s repeated communications with defendant – what
defendant characterizes as harassment – instead constitute counsel’s proper efforts to comply with
plaintiff’s meet and confer obligations under the Local Rules.5

        The Court finds good cause and exercises its discretion to rule as set forth above based upon the
circumstances of this case, including its consideration of the factors set forth in note 3, supra,
defendant’s pro se and foreign status and stated intention to interpose objections to the RFAs and RFPs
in Issue, the pendency of defendant’s motion for a protective order from September 17, 2018 to October
11, 2018, the fact that a discovery cut-off deadline has not yet been set, the apparent lack of prejudice to
plaintiff on the merits, and the fact that so ruling promotes presentation of the merits of the action.

        Further, based upon the Court’s review of the parties’ submissions, the Court denies without
prejudice plaintiff’s requests for sanctions as it concludes that the circumstances present here would
make an award of expenses unjust, but deems it appropriate, as detailed below, to (1) caution defendant
De Gray of the consequences of failing to respond to the Discovery Requests in Issue in conformity with
the law and failing to comply with this Order; and (2) admonish defendant De Gray relative to her
interactions with defense counsel.

IV.      ORDERS, CAUTION, AND ADMONITION

         In accordance with the above:

         A.      IT IS HEREBY ORDERED:

               1.       The RFP Motion and RFA Motion are granted in part and denied in part as
detailed above.

               2.      By not later than November 26, 2018, defendant De Gray shall respond to each of
the RFPs in Issue in a manner consistent with the requirements of Rule 34 and Local Rule 34-2 as
detailed above.



         5
        Again, to the extent defendant De Gray contends that she should not be required to defend this
action or to respond to the Discovery Requests in Issue either because the operative First Amended
Complaint assertedly lacks merit or because her Pending Motion to Dismiss assertedly has merit, such
matters are not appropriate for resolution by this Court, and, especially given the substance of the April
Order, do not afford a basis to decline to produce or to delay production of the discovery called for by
the Discovery Requests in Issue.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 7 of 8
  Case 2:18-cv-02503-FMO-JC Document 73 Filed 11/05/18 Page 8 of 8 Page ID #:1947


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 18-2503 FMO(JCx)                                       Date    November 5, 2018
 Title          Runway TV, LLC v. Eurl Eleonora De Gray, et al.

               3.      By not later than November 26, 2018, defendant De Gray shall respond to each of
the RFAs in Issue in a manner consistent with the requirements of Rule 36 and Local Rule 36-2 as
detailed above.

                 4.     Plaintiff’s requests for sanctions are denied.

        B.      DEFENDANT DE GRAY IS HEREBY CAUTIONED that any failure to comply with
her obligations to respond to the Discovery Requests in Issue in conformity with the law above and/or
any failure to comply with this Court’s Order may result in RFA Nos. 1-29 being deemed admitted, and
will subject her to potential monetary and non-monetary sanctions, as provided in Fed. R. Civ. P.
37(a)(5), 37(b)(2), 37(d), including (a) the issuance of a recommendation to prohibit her from opposing
plaintiff’s claims, supporting her defenses or from introducing evidence; (b) the issuance of a
recommendation to strike defendant’s pleadings in whole or in part; and (c) the issuance of a
recommendation to render a default judgment against her.

       C.     DEFENDANT DE GRAY IS HEREBY ADMONISHED to behave civilly and
courteously towards opposing counsel and to refrain from engaging in the verbal abuse of counsel.

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 8 of 8
